Citation Nr: 0022939	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-05 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for chronic headaches, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased (compensable) rating for 
postoperative residuals of calluses and warts of the right 
foot with a bunion of the right 3rd toe.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel



INTRODUCTION

The veteran served on active duty from April 1975 to February 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


REMAND

The veteran claims that his chronic headaches have increased 
in severity.  He maintains that he incurs severe migraine 
attacks a minimum of twice a week.  The record reflects that 
the veteran has not been provided a VA examination for the 
purpose of determining the degree of severity of his service-
connected headache disability since 1995 or a VA examination 
to determine the degree of severity of his service-connected 
right foot disability since 1992.  

Moreover, the report of an operation performed at a VA 
facility in September 1999 indicates that the veteran 
underwent a right chevron osteotomy with second, third, and 
fourth extensor tendon releases and proximal interphalangeal 
fusion of the second, third and fourth toes.  Bunions and 
hammertoe deformities of the second, third and fourth toes 
were noted.  In a December 1999 rating decision, the RO 
granted a temporary total rating for convalescence, based on 
the September 1999 surgery.  In doing so, the RO necessarily 
found the surgery to have been for service-connected 
disability; however, the RO did not address whether service 
connection should be recognized for any of the veteran's 
additional right foot disorders.

Finally, the Board notes that additional records pertinent to 
the veteran's claims appear to be available.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claims.  When the requested information 
and any necessary authorization are 
received, the RO should attempt to obtain 
a copy of all indicated records which are 
not already associated with the claims 
file.  Regardless, the RO should obtain 
all medical records for the veteran not 
previously secured from the VA Medical 
Center, in Charleston, South Carolina, 
reflecting treatment of the veteran since 
June 1997.

2.  Then, the RO should arrange for the 
veteran to undergo a VA examination by a 
podiatrist to determine the nature and 
extent of impairment from the veteran's 
service-connected right foot disability.  
Any special diagnostic studies deemed 
necessary should be performed.  The 
claims folder, including the service 
medical records and the September 1999 VA 
foot surgery report, must be made 
available to and reviewed by the 
examiner.  With respect to all current 
right foot disorders other than the 
already service-connected calluses and 
warts with bunion deformity of the third 
toe, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the disorders are 
etiologically related to service or were 
caused or chronically worsened by the 
currently service-connected right foot 
disability.  The examiner should identify 
all current manifestations of the 
veteran's right foot disorders and the 
functional impairment resulting from the 
disorders.  To the extent possible, the 
examiner should distinguish the service-
connected impairment from any non 
service-connected impairment.  The 
examiner should also provide an opinion 
concerning the impact of the veteran's 
service-connected right foot disability 
on his ability to work.  The supporting 
rationale for each opinion expressed 
should also be provided.  

3.  The RO should also arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature and current severity of the 
veteran's headaches.  Any indicated 
studies should be performed.  The 
examiner should review the claims file, 
including all medical reports related to 
headache treatment, and comment on the 
severity and frequency of the veteran's 
headaches, including the frequency of any 
prostrating migrainous attacks.  The 
examiner should also comment on the 
extent to which the veteran's headaches 
interfere with his ability to work.  

The supporting rationale for each opinion 
expressed should also be provided.  The 
claims file must be made available to and 
reviewed by the examiner.

4.  Then, the RO should review the 
examination reports resulting from the 
above-requested development and assess 
compliance with the above instructions.  
If the RO determines that any examination 
report does not adequately comply with 
the instructions contained in this 
REMAND, the report should be returned to 
the examiner for corrective action.

5.  Then, the RO should undertake any 
other indicated development, adjudicate 
the issue of entitlement to service 
connection for additional right foot 
disability and readjudicate the issues on 
appeal.  The RO should also consider 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  

6.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an appropriate opportunity to 
respond.  The veteran should be informed 
of the requirements to perfect an appeal 
with respect to any new issue addressed 
in the supplemental statement of the 
case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 


IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



